Citation Nr: 0600817	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-21 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot stress fracture and metatarsalagia.

2.  Entitlement to service connection for back pain, 
including as secondary to the claimed residuals of a right 
foot stress fracture and metatarsalagia.

3.  Entitlement to service connection for major depression, 
including as secondary to the residuals of a right foot 
stress fracture and metatarsalagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The appellant had active duty from  May 1995 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that she incurred a continuing right 
foot disability while undergoing training in 1995, and that 
because of this disorder, she has also developed a back 
disability and a depressive disorder.  Although the 
appellant's claims have been denied on the basis that there 
was no evidence of a continuing foot disorder since military 
service (and therefore, her contentions as to secondary back 
and depressive disorders were also not connected to active 
service), the competent medical evidence is unclear as to 
whether the appellant sustained a continuing foot disorder as 
she claims.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of her service as shown by service records, the 
official history of each organization in which the claimant 
served, her medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); see  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998).  

In this matter, the medical evidence is uncertain as to the 
second and third prongs of the Cuevas inquiry.  A service 
department "Statement of Medical Examination and Duty 
Status" (DA Form 2173), and dated in January 1996 indicates 
that in August 1995, apparently while the appellant was 
undergoing a period of initial service department training, 
she experienced right foot pain while running during physical 
training.  The document indicates that two days later, the 
appellant reported to "sick call," while a physician 
ordered a bone scan and issued the appellant a limited duty 
directive.  

The appellant underwent the directed bone scan study on 
August 19, 1995.  The report reads that a "limited three-
phase bone scan" resulted in noting:

"Blood flow images over the feet are unremarkable.  
Blood pool images over the feet show a focus of 
moderate hyperemia and right mid foot.  Bone phase 
images in multiple projections over the feet show a 
focus of moderately increased update of radiotracer 
in the base of the right 2d metatarsal.  No 
definite abnormal uptake is noted in the 3rd 
metatarsals."







The diagnostic impression was that the findings were 
"consistent with post traumatic changes which could be a 
stress fracture of the base of the right 2d metatarsal."  

A service department medical record consultation request 
dated August 22, 1995, and generated during the course of the 
above care, indicates that the appellant then complained of 
right foot pain.  It was noted that the appellant's complaint 
of right foot pain was consistent with indicia of a stress 
fracture.  The DA Form 2173 dated in January 1996, as 
mentioned above, further reflects that the appellant was 
terminated from her period of active military duty on 
September 12, 1995 with her foot emplaced in an "air cast."  

However, a few months after she was released from active 
duty, a December 1995 bone scan study conducted by the 
Baptist Outpatient Center, Miami, Florida, found that the 
appellant's right foot was "within normal limits," and 
there were "no abnormal areas of increased radionuclide 
throughout the bony skeleton."    

The appellant underwent a VA radiographic examination of the 
right foot in September 1996, which found that the foot bones 
were normal with no signs of fracture or dislocation.  
Although there was "some sort of effusion of the base of the 
first metatarsal with the tarsal bones," the soft tissues 
were noted to be "unremarkable."  The diagnostic impression 
was that of an "essentially normal right foot with no signs 
of acute fracture or dislocation." 

However, there are various other medical records indicating 
that the appellant has periodically complained and been 
treated for a right foot disorder.  Of particular relevance 
to the question of a nexus between the appellant's claimed 
foot disorder and military service, a July 2004 statement 
authored by Richard E. Sandrow, M.D., reflects a diagnostic 
impression of "[c]hronic arthralgia and metatarsalgia 
following a foot injury diagnosed as a stress fracture while 
in the service in 1995.  It is more likely than not that [the 
appellant's] disability is related to her military service as 
this was the time of the initial injury to her foot and she 
has had chronic symptoms since that time."  


Because the competent medical evidence is thus uncertain as 
to the questions of an in-service event and any nexus between 
current disorder and military service, this matter will be 
remanded.  

As to the claims of service connection for a back disorder 
and a depressive disorder, the law provides that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).   Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  

Upon completion of the remand directives as below and 
readjudication of the appellant's right foot disability 
claim, the RO will also consider whether service connection 
may be granted for a back disorder and/or a depressive 
disorder.  In such readjudication, the RO/AMC will also 
ascertain whether service connection may be granted for the 
disorders on a direct (i.e., non-secondary) basis.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).      
 
This matter is therefore REMANDED for the following actions:

1.  The RO/AMC will ascertain she has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2.  The RO/AMC should afford the 
appellant a comprehensive orthopedic 
examination, to be conducted by a 
qualified physician, to ascertain whether 
she has a right foot disorder and if so, 
whether such disorder was caused by any 
incident of active military service.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

The examiner must respond to the 
following inquiries:

a.  Was the appellant diagnosed as 
having a right foot stress fracture, 
or any other similar trauma, during 
active military service in August 
1995?

b.  If so, does the appellant 
presently have any residuals of the 
right foot stress fracture (e.g., 
arthralgia, arthritis, continuing 
muscle strain or sprain, or any 
other diagnoses)?

c.  Does the appellant have a back 
disorder that is linked to any 
incident of active military service, 
including but not limited to any 
right foot trauma, and if so, what 
is the diagnosis of the back 
disorder?  If the examiner cannot 
respond to this inquiry without 
resort to speculation, he or she 
should so state.  

3.  After, and only after, completion of 
the orthopedic examination as above, the 
RO/AMC will afford the appellant a VA 
mental disorders examination.  The 
appellant's claims folder, and a copy of 
this remand, will be provided to the 
examiner who must acknowledge receipt and 
review of this material in any report 
generated as a result of this remand.  
The examiner must respond to the 
following inquiry:

Does the appellant have a depressive 
disorder that is linked to any 
incident of active military service, 
including but not limited to any 
right foot trauma?  If the examiner 
cannot respond to this inquiry 
without resort to speculation, he or 
she should so state.
 
4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


